DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
No amendment to the claims is made. 
Previous rejection is maintained since Applicant’s arguments are not persuasive. See response to arguments below.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that one skilled in the art would not combine Lee and Li; because Lee teaches using the donor polymers for fullerenes in the examples, while Li teaches using the donor polymers are for small molecule accepter, para-T-FB-T provides better efficiency with fullerene and states “the successful donor polymers for fullerene cells do not appear to work best for non-fullerene OSCs and a different polymer design rational is needed”. 
Applicant’s arguments are not persuasive for the following reasons:
First of all, how to use the claimed polymer, or the intended use of the claimed polymer, is not required in the claims. 
Secondly, Lee does not limit the use of the polymer to fullerene electron acceptor. On the contrary, Lee explicitly states that the exemplary electron acceptor material is selected from bathocuproine and semiconducting compounds (see [0204] of US 2018/0033970). Small molecular acceptor (SMA) is a semiconducting compound, and more specifically bathocuproine (or BCP) is a small molecule acceptor (SMA). 
Thirdly, Applicant’s arguments do not properly consider the reference’s disclosure as a whole. The disclosure of a reference may be relied upon for all it contains, and is not limited what is disclosed in the examples. In re Heck, 699 F.2d 1331, 1332-33 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968)).
Fourthly, as stated in the office action: “it would have been obvious to one skilled in the art at the time of the invention was made to modify the polymer of Lee et al. by using the isomer ortho-T-FB-T in place of the isomer para-T-FB-T, because Li et al. teaches using ortho-T-FB-T would result in higher efficiency in the solar cell having an active layer of the polymer and small molecule acceptor.”. That is, the modification is not about using the polymer with fullerene to achieve higher efficiency.
Fifthly, Applicant has not provided any subjective evidence that the polymer of Lee cannot be used with small molecular acceptor (SMA) when Lee explicitly teaches the polymer can be used with other electron acceptor materials that are different from fullerene, and more specifically with small molecular acceptors.
Accordingly, the rejection is maintained since Applicant’s arguments are not persuasive. Below is the copy of the previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160075370, Cite No. 4 of Foreign Patent Documents in IDS 10/2/2019, which has equivalent English translation of US 2018/0033970, Cite No. 1 of U.S. Patent Application Publication in IDS 10/2/2019) in view of Li et al. (“Donor polymer design enables efficient non-fullerene organic solar cells”).
Regarding claims 1-9 and 13-15, Lee et al. discloses a polymer comprising:
a first unit of formula 2:

    PNG
    media_image1.png
    262
    408
    media_image1.png
    Greyscale
,
a second unit of formula 1:

    PNG
    media_image2.png
    263
    576
    media_image2.png
    Greyscale
, and 
a third unit having formula 3-1 or 3-3

    PNG
    media_image3.png
    242
    184
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    218
    media_image4.png
    Greyscale

More specifically Lee et al. teaches a polymer having the formula:

    PNG
    media_image5.png
    494
    882
    media_image5.png
    Greyscale
or

    PNG
    media_image6.png
    531
    942
    media_image6.png
    Greyscale
 
(see pages 2-8).
The first unit having formula 2 of Lee et al. reads on the first unit having Chemical Formula 1 in claim 1, Chemical Formula 1-1 in claim 2, Chemical Formula 1-3 in claim 3.
The third unit having formula 3-1 or 3-3 of Lee et al. reads on the third unit having Chemical Formula 3 or 4, respectively, in claim 1; formula 3-1 of Lee et al. reads on Chemical Formula 3-3 in claim 5, and formula 3-3 of Lee et al. reads on the Chemical Formula 3-7 in claim 5; formula 3-1 of Lee et al. reads on Chemical Formula 3-1 in claim 14, 
The polymer having formula 8 or 10 of Lee et al. reads on Chemical Formula 5 in claim 6.
The second unit having formula 1 of Lee et al. is the isomer (or para T-FB-T isomer) of Chemical Formula 2 in claim 1, Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15. 
Lee et al. does not teach the second unit having ortho T-FB-T isomer in the Chemical Formula 2 in claim 1, Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15 such that the polymer having Chemical Formulas as claimed in claims 7-9 and 14.
Li et al. teaches, in a solar cell having an active layer of polymer and small molecule acceptor (SMA), using the polymer having monomer unit of ortho – T-FB-T, or thiophene-fluorinated benzene-thiophene, isomer 
    PNG
    media_image7.png
    106
    226
    media_image7.png
    Greyscale
would result in a higher efficiency than using the polymer having monomer unit of para-T-FB-T isomer 
    PNG
    media_image8.png
    136
    222
    media_image8.png
    Greyscale
 (see page 3, Table 1 and “Discussion”).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the polymer of Lee et al. by using the isomer ortho-T-FB-T 
    PNG
    media_image7.png
    106
    226
    media_image7.png
    Greyscale
 in place of the isomer para-T-FB-T (or formula 1 disclosed by Lee et al.), because Li et al. teaches using ortho-T-FB-T would result in higher efficiency in the solar cell having an active layer of the polymer and small molecule acceptor. In such modification, when the ortho-T-FB-T isomer is used in place of the para-T-FB-T isomer:
The ortho-T-FB-T isomer 
    PNG
    media_image7.png
    106
    226
    media_image7.png
    Greyscale
of Li et al. reads on Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15.
The polymer of modified formula 8 of Lee et al. reads on the polymer comprising a unit of Chemical Formula 5-1 in claim 7, Chemical Formula 5-3-3 in claim 8, Chemical Formula 5-4 in claim 9.
The polymer of modified formula 10 of Lee et al. reads on the polymer comprising a unit of Chemical Formula 5-2 in claim 7.
  Alternatively, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160075370) in view of Li et al. (“Donor polymer design enables efficient non-fullerene organic solar cells”) and further in view of Chakravarthi et al. (“Synthesis and Photovoltaic Properties of 2D-Conjugated Polymers Based on Alkylbenzothiophene Substituted Benzodithiophene Donor Unit with Titanium Sub-Oxide (TiOx) as an Interlayer in the Bulk Heterojunction Device Structure”).
Regarding to elected Chemical Formula 5-40 in claim 9, modified Lee et al. discloses a polymer as in claim 1 above, wherein Lee et al. discloses using alkylthiophene for substituents Y1 and Y2 (or R12 and R13 in formula 2-1 of Lee et al.) for the benzodithiophene (or the claimed first unit) in the polymer having unit of formulas 8 and 10 (see claim 1 above). Lee et al. also suggests using heterocycle including S atom and thiophen group (see [0079-0082] of US 2018/0033970).
Lee et al. does not explicitly show using alkylbenzothiophene as the substituents Y1 and Y2 for the benzodithiophene (or the claimed first unit). 
Chakravarthi et al. discloses using alkaylbenzothiophene as the substituents for the benzodithiophene (see title, scheme 1, fig. 1).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the alkylbenzothiophene, which is a heterocycle including thiophene, as the substituents Y1 and Y2 (or R12 and R13) for first unit (or benzodithiophene) as taught by Chakravarthi et al., because Lee et al. explicitly suggests using heterocycle and including thiophene for the substituents of the first unit (or benzodithiophene). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have used the alkyl substituents of alkyl having C4H9 and C6H13 for the benzothiophene as claimed, because such modification would involve nothing more than use of known alkyl group for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726